MEMORANDUM **
Micaela Camacho-Maldanado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion an immigration judge’s denial of her application for cancellation of removal. We dismiss the petition.
We lack jurisdiction to consider Camacho-Maldonado’s contention that due process requires her case be remanded to the BIA for adjudication under the standard announced in Matter of Monreal, 23 I. & N. Dec. 56, 2001 WL 534295 (BIA 2001), because she failed to administratively exhaust this claim with the BIA. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (dismissing petition for failure to raise correctable procedural error to the BIA).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.